 Case 4:18-cv-00502-ALM Document 36 Filed 05/22/19 Page 1 of 4 PageID #: 258



                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

KATHRYN L. BARKER                                              §
                                                               §
vs.                                                            §          CIVIL ACTION NO. 4:18-cv-502
                                                               §
UHS OF TEXOMA, INC.                                            §
D/b/a TEXOMA MEDICAL CENTER                                    §

        PLAINTIFF’S RESPONSE TO DEFENDANT’S SUPPLEMENTAL REPLY IN
            SUPPORT OF MOTION TO COMPEL ARBITRATION (DKT#35)

TO THE HONORABLE JUDGE OF SAID COURT:

           COMES NOW, Kathryn L. Barker, Plaintiff in the above entitled and numbered cause, and

files this response to Defendant UHS of Texoma, Inc. d/b/a Texoma Medical Center’s supplemental

reply in support of motion to compel arbitration (dkt#35), and, in support thereof, would respectfully

show the Court the following:

                                                          I. Background

           Defendant filed its motion to compel arbitration (dkt#11) on September 27, 2018. Plaintiff

filed her response (dkt#19) on October 19, 2018. Defendant filed its reply (dkt#19) on October 24,

2018.

           On April 24, 2019, the Court ordered Defendant to supplement its motion. Defendant filed

its supplemental reply in support of motion to compel arbitration (dkt#35) on May 8, 2019.

                                                  II. Summary of the Response

           Electronic records showing receipt and acceptance of arbitration agreements are insufficient

to defeat employee’s sworn affidavit refuting employer’s records. Alorica v. Tovar, 569 S.W.3d 736

(Tex. App. – El Paso, 2018, no pet.)



Plaintiff’s Response to Defendant’s Supplemental Reply in Support of Motion to Compel Arbitration - Page 1
\federal\barker\compel.arbitration.supp.resp\052219\jrh
 Case 4:18-cv-00502-ALM Document 36 Filed 05/22/19 Page 2 of 4 PageID #: 259



           Defendant has not produced any documents, written or electronic, with any identifiers or

signatures that show Plaintiff was apprised of an arbitration agreement.

           The Declaration of Casey Scoggins (dkt#35-1) does not demonstrate on its face how she

claims to have determined any course materials within Defendant’s “HealthStream” were in fact

Plaintiff’s “course details” since the documents themselves contain no employee identifiers.

           Paragraphs 17, 18, 19, 21, and 21 of Scoggins’ Declaration are conclusory because the face of

the Declaration does not state how Scoggins purports to have determined Plaintiff completed the

“Alternative Resolution of Conflicts” course. (PageID #: 241)

           Pursuant to Alorica, because Plaintiff has denied being informed of any arbitration agreement

or policy (dkt#18-1), Defendant’s Motion to Compel Arbitration (dkt#11) should be denied.

                                                          III. Analysis

           In Alorica, the facts were that “all Alorica employees had an employee ID number identifying

the employee across different Alorica systems, as well as a user ID number used internally within the

EIS portal.” p. 739

           Further, Alorica’s solution development manager, Venu Thadisetti, who worked with

Alorica’s “information systems, web application, and CI systems, part of Alorica’s overall I.T.

structure”, testified, “the log activity showed that Tovar’s user ID was entered on a specific computer

located within El Paso (ELP – 37183).”

           Thadisetti believed that the user was Mary Tovar based solely on the fact that her login

credentials were used and by policy nobody at Alorica had access to employee passwords, but he

admitted on cross-examination that he had no personal knowledge of whether the user was in fact

Mary Tovar. Alorica, p. 740 (emphasis added)



Plaintiff’s Response to Defendant’s Supplemental Reply in Support of Motion to Compel Arbitration - Page 2
\federal\barker\compel.arbitration.supp.resp\052219\jrh
 Case 4:18-cv-00502-ALM Document 36 Filed 05/22/19 Page 3 of 4 PageID #: 260



           The Court held “we believe that Tovar’s sworn denials here are sufficient under these

circumstances to create a fact issue that the trial court could resolve in her favor after a Tipps

hearing, even if this case involves two sets of non-conditional, non-sequential login credentials rather

than one.” p. 744

           “[H]ere, as in Kmart, Alorica failed to establish notice as a matter of law.” Alorica, p. 744

           In the case at bar, Defendant’s arguments are substantially less compelling.

           Here, there is no evidence of any identifiers on any documentation, electronic or written.

           Therefore, pursuant to Alorica v. Tovar, 569 S.W.3d 736 (Tex. App. – El Paso 2018, no pet.),

Plaintiff respectfully urges Defendant’s Motion to Compel Arbitration (dkt#11) be denied.

                                                          IV. Conclusion

           Because Defendant has not shown it unequivocally notified Plaintiff of its proposed

arbitration agreement and its specific terms and Plaintiff denies receiving notice of any arbitration

policy, no arbitration agreement arose between the parties.

           Plaintiff respectfully urges Defendant’s motion to compel arbitration be denied.

           WHEREFORE, PREMISES CONSIDERED, the above the Plaintiff respectfully requests

the Court deny Defendant’s motion to compel arbitration (dkt#11); and for such other and further

relief, at law or in equity, to which she may justly be entitled.

                                                                 Respectfully submitted,

                                                                 RONALD R. HUFF
                                                                 Attorney and Counselor at Law
                                                                 112 South Crockett Street
                                                                 Sherman, Texas 75090
                                                                 (903) 893-1616 (telephone)
                                                                 (903) 813-3265 (facsimile)
                                                                 ronhuff@gcecisp.com

                                                                 /s/ Ronald R. Huff_________

Plaintiff’s Response to Defendant’s Supplemental Reply in Support of Motion to Compel Arbitration - Page 3
\federal\barker\compel.arbitration.supp.resp\052219\jrh
 Case 4:18-cv-00502-ALM Document 36 Filed 05/22/19 Page 4 of 4 PageID #: 261



                                                             Ronald R. Huff (SBN 10185050)

                                                             ATTORNEY FOR PLAINTIFF


                                                CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on May 22, 2019, a true and correct copy of the

foregoing was forwarded electronically via the CM/ECF system in accordance with the FEDERAL

RULES OF CIVIL PROCEDURE to:

Tracy Graves Wolf
Brent Sedge
Lewis Brisbois Bisgaard & Smith, LLP
2100 Ross Avenue, Suite 2000
Dallas, Texas 75201
                                                             /s/ Ronald R. Huff_________
                                                             Ronald R. Huff




Plaintiff’s Response to Defendant’s Supplemental Reply in Support of Motion to Compel Arbitration - Page 4
\federal\barker\compel.arbitration.supp.resp\052219\jrh
